Citation Nr: 0414393	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right distal tibia fracture, to include traumatic arthritis.

2.  Entitlement to service connection for a disability of the 
eyes.

3.  Entitlement to service connection for dizziness.

ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1974.  The veteran was released from active duty by 
an adjudication of the Naval Medical Board which found the 
veteran not physically qualified for active duty and 
recommended his discharge by reason of convenience of the 
Government.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision, which denied service 
connection for an eye disability and dizziness and denied the 
veteran's request to reopen a claim for service connection 
for residuals of a right tibia fracture based on a lack of 
new and material evidence.  The veteran indicated 
disagreement with this rating decision in a May 2002 written 
statement.  The RO issued a statement of the case in January 
2003, and the veteran submitted a VA Form 9 in February 2003.  
Based upon the veteran's submission of additional medical 
evidence, a supplemental statement of the case was issued in 
February 2004.  

The veteran had originally filed a claim for service 
connection for residuals of a right tibia fracture in October 
1974, which was denied by rating decision in November 1974.  
The veteran did not file a notice of disagreement with regard 
to that adjudication.

The Board also notes that in his February 2003 substantive 
appeal, the veteran requested a hearing before a Board Member 
or Veterans Law Judge at the local RO.  In a letter dated 
September 26, 2003, the veteran was notified of the date and 
time of the scheduled hearing on November 18, 2003.  On the 
date and time of the scheduled hearing, the veteran failed to 
appear and testify. 


FINDINGS OF FACT

1.  In a November 1974 rating action, the RO denied service 
connection for a right leg disability; the veteran was 
provided notice of the decision and of his appellate rights, 
but he did not appeal this determination and the decision 
became final.

2.  Evidence received since the November 1974 rating decision 
is either cumulative or redundant and, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to adjudicate 
fairly the previously denied claims at this time.

3.  The veteran has not submitted competent medical evidence 
to show that he has an eye disability.   

4.  The veteran has not submitted competent medical evidence 
to show that he has a disability manifested by dizziness.  


CONCLUSIONS OF LAW

1.  The November 1974 RO rating decision which denied service 
connection for a right leg disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d) (2003).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for the 
residuals of a right distal tibia fracture, to include 
traumatic arthritis.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  An eye disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103A, 5103, 5107  (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003)

4.  A disability manifested by dizziness was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103A, 5103, 5107  
(West 2002); 38 C.F.R. § 3.303 (2003)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist 

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
appellant was provided notice in April 2002 regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
Such notice was prior to the May 2002 rating decision that 
denied his request to reopen a claim for service connection 
for residuals of a right tibia fracture, and denied his 
claims for service connection for an eye disability and 
dizziness, from which he appealed.  Therefore, because the 
required notice in this case was provided to the appellant 
prior to the initial AOJ adjudication, the timing of the 
notice complies with the express requirements of the law as 
found by the CAVC in Pelegrini.

In addition, in Pelegrini, the CAVC held, in part, that a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything pertaining to your 
claim(s)". 

In this case, although the notice letter that was provided to 
the appellant does not contain the "fourth element", the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  He was provided a statement of the case in January 
2003 and a supplemental statement of the case in February 
2004, which included the content of 38 C.F.R. § 3.159(b)(1) 
that sets out this fourth element.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Regarding the duty to assist, all relevant medical records 
have been obtained and associated with the claims file and 
the veteran has responded to February 2002 and December 2003 
requests for additional evidence, citing his in-service and 
VA treatment records.  All service medical and VA records 
have been requested and obtained.  Under these circumstances, 
it is apparent that no additional evidentiary development is 
warranted since the file contains the relevant medical 
records and comprehensive information regarding the 
appellant's claims.  Therefore, the Board finds that VA's 
duty to assist the appellant regarding these matters has been 
fully accomplished.

In this regard, an examination of the veteran was not 
conducted in this case since, as will be explained below, one 
is unnecessary to make a decision on the claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.


II. Claims for Service Connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Service 
connection may also be established if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. (1990).

A.  Request to reopen claim for service connection for 
residuals of a right distal tibia fracture, to include 
traumatic arthritis

Applicable law provides that RO decisions which are 
unappealed become final. 38 U.S.C.A. 7105; 38 C.F.R. 20.1103. 
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied. 38 U.S.C.A. 
5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis. 
See Elkins v. West, 12 Vet. App. 209 (1999).  First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "existing evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim."  In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), 
it was noted that such evidence could be construed as that 
which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.

It has been held that VA is required to review for newness 
and materiality, only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance. Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Having carefully examined the evidence of record in light of 
the foregoing law, the Board has concluded that the veteran 
has not submitted new and material evidence that is 
sufficient to reopen his claim, and the appeal will therefore 
be denied.

The record in this case shows that by a November 1974 
decision, the Board denied service connection for a right leg 
disability, concluding that the right leg pain for which the 
veteran sought treatment in service and ultimately, was the 
cause of his discharge, was a pre-existing condition that had 
not been aggravated by his active duty service.  (The service 
medical records show a right tibia fracture history noted at 
entrance into service.)  

The veteran submitted his request to reopen his claim in 
April 2002.  Evidence obtained in connection with the 
veteran's attempt to reopen includes VA treatment records 
dated from October 1996 to June 2002.  These records are 
completely absent for any complaints or treatment regarding 
the veteran's right leg.  

Additionally, the veteran was sent a letter in April 2002 
explaining the requirements of new and material evidence 
necessary to reopen a previously denied claim, and requesting 
any information he may have.  The veteran responded stating 
that he had been treated in service at the San Diego Naval 
Hospital.  A request for additional evidence was sent to the 
veteran in December 2003, whereby he responded in January 
2004 reporting his previously requested and reviewed VA 
treatment records.  

Therefore, while the submission of VA treatment records from 
October 1996 through May 2002 are new, they are not 
considered material in that they do not bear directly and 
substantially upon the issue of service connection for a 
right leg disability.  Accordingly, since the claims folder 
contains no medical evidence with regard to the veteran's 
right leg disability filed after the final RO rating decision 
in November 1974, the petition to reopen is denied.

B.  Entitlement to service connection for a disability of the 
eyes and dizziness

The veteran contends that he has an eye disability which was 
incurred during his service in September 1974.  He further 
contends that he suffers from dizziness, which on his claim 
form filed in April 2002, he states began in 1995.

The veteran's service medical records have been obtained and 
are completely absent for any complaints or treatment for his 
eyes or for dizziness.  Post-service medical records are also 
absent of any record of an eye disability or dizziness. 

The veteran was sent a letter in April 2002 requesting 
evidence of continuity of treatment for eye problems and 
dizziness.  The veteran responded stating that he had been 
treated during active duty at the San Diego Naval Hospital.  
A request for additional evidence was sent to the veteran in 
December 2003, whereby he responded in January 2004 reporting 
his previously requested and reviewed VA treatment records.  

As noted in the VCAA discussion above, assistance to the 
veteran in the development of his claim shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003) [emphasis added].

A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

As detailed in the discussion above, there is no medical 
evidence which reflects any disability of the eyes or 
dizziness, during service or post-service.  Because the 
evidence of record in this case does not satisfy subparagraph 
(C) of 38 C.F.R. § 3.159(c)(4), the Board finds that VA has 
no duty to seek a medical opinion in this case. 

Here, there is no competent evidence showing that any current 
disability had its onset in service or during the first post-
service year, or that it is related to any in-service disease 
or injury.  The veteran's own statements that he suffers from 
an eye or dizziness disorder related to his active service 
cannot constitute competent medical evidence since he is a 
lay witness who cannot render such medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, absent any medical evidence associated with the 
claims folder pertaining to an eye disability or dizziness, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).




ORDER

New and material evidence has not been received and 
therefore, the request to reopen the claim for service 
connection for the residuals of a right distal tibia fracture 
to include traumatic arthritis is denied. 

Entitlement to service connection for a disability of the 
eyes is denied.

Entitlement to service connection for dizziness is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



